Shaw C. J.
delivered the opinion of the Court. Several exceptions were taken to the directions of the court in point of law.
The first affected the construction of the written contract, viz. that by the true construction of the contract, the vessel was to be finished, so that the rigging might be completed by the 1st of June, and the vessel be launched and in the water by that day ; and if she was not then in the condition stipulated for, it was for the defendant to give some legal excuse. This construction appears to us to be correct. If the usage of rigging vessels on the stocks was so general, that it may be presumed that the parties contracted with reference to it, it seems to follow as a consequence, that the vessel was to be ready for the rigger, so long before the 1st of June, that she might be rigged and launched at that time. The question whether the delay was attributable to the plaintiffs, which would have afforded such excuse, was properly left to the jury upon the evidence.
The direction respecting damages we think was correct. The stipulation in the contract was, that the defendant should pay demurrage at a certain rate for delay beyond the 1st of June. Perhaps it could not, with entire strictness, be called demurrage, which in nautical language is technical, but it is a plain stipulation for liquidated damages, for delay in complet‘ng the contract.

Judgment according to the verdict, for the plaintiffs.